Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 08/22/2022.
Claims 21, 28 and 35 have been amended.	
Claims 1-20 have been canceled.
Claims 21-40 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/23/2022 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Response to Arguments


3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
4.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,210. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16846141
Patent US 10,621,210
Claim 21:
A system, comprising: 

at least one processor; and 

a memory, that stores program instructions that when executed by the at least one processor, causes the at least one processor to implement a data catalog service, the data catalog service configured to: 

receive, via an interface for a data catalog service, a classifier for a data schema; 

perform a recognition task by the data catalog service for an unknown data object that is stored in a data store, wherein to perform the recognition task, the data catalog service is configured to: 

apply the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema configured to obtain access to the entire unknown data object; and 

store the identification of the data schema for the unknown data object in the data catalog service.
Claim 1:
A system, comprising: 

at least one processor; and 

a memory to store program instructions that, if executed, cause the at least one processor to perform a method, including: 

identifying an unknown data object in an unknown data schema that is stored in a data store; 

obtaining at least a portion of the unknown data object; 

parsing the portion according to different ones of a plurality of data schemas to generate different representations of the portion that correspond to respective ones of the plurality of data schemas; 

analyzing respective success of the representations generated from the different data schemes to identify one of the different data schemas as the data schema for the unknown data object; and 

storing the identified data schemas for the unknown data object in a metadata store for the unknown data object.

of the data schemas for the other unknown data object.


Claim 28:
‘A method, comprising:

receiving, via an interface for a data catalog service, a classifier for a data schema;

performing a recognition task by the data catalog service for an unknown data

object that is stored in a data store, comprising:

applying the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema configured usable to obtain access to the entire unknown data object; and

storing the identification of the data schema for the unknown data object in the data catalog service.
Claim 5:
A method, comprising: 

identifying an unknown data object in an unknown data schema that is stored in a data store; 

obtaining at least a portion of the unknown data object; 

parsing the portion according to different ones of a plurality of data schemas to generate different representations of the portion that correspond to respective ones of the plurality of data schemas; 

analyzing respective success of the representations generated from the different data schemes to identify one of the different data schemas as the data schema for the unknown data object; and 

storing the identified data schema for the unknown data object in a metadata store for the unknown data object.

Claim 12:
The method of claim 11, further comprising: receiving one or more modifications to the identified data schema for the unknown data object; updating a classification model for applying the one or more machine learning techniques to the representations according to the different ones of the data schemas; and applying the updated classification model to direct the parsing of another portion of another unknown data object to generate representations for identifying a data schema
Claim 35:
One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:

receiving, via an interface for a data catalog service, a classifier for a data schema; 

performing a recognition task by the data catalog service for an unknown data

object that is stored in a data store, comprising:

the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema configured usable to obtain access to the entire unknown data object; and

storing the identification of the data schema for the unknown data object in the data catalog service.
Claim 14:
A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: 

identifying an unknown data object in an unknown data schema that is stored in a data store; 

obtaining at least a portion of the unknown data object; 

parsing the portion according to different ones of a plurality of data schemas to generate different representations of the portion that correspond to respective ones of the plurality of data schemas; 

analyzing respective success of the representations generated from the different data schemas to identify one of the different data schemas as the data schema for the unknown data object; and 

storing the identified data schema for the unknown data object in a metadata store for the unknown data object.

Claim 18:
The non-transitory, computer-readable storage medium of claim 17, wherein the program instructions cause the one or more computing devices to further implement: receiving one or more modifications to the identified data schema for the unknown data object; updating a rules-based classification model for directing the parsing of the portion according to different ones of the data schemas; and applying the updated rules-based classification model to direct the parsing of another portion of another unknown data object to generate representations for identifying a data schema of the data schemas for the other unknown data object.




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-26, 28-32, 34-38 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alspector et al (US 20130173562) in view of Bozich et al (US 20080065675). 
Claim 21:
	Alspector suggests a system, comprising: at least one processor; and a memory, that stores program instructions that when executed by the at least one processor, causes the at least one processor to implement a data catalog service, the data catalog service configured to: receive, via an interface for a data catalog service, a classifier for a data schema [Alspector: Abstract and paragraph 27 (Using classifier to classify unknown documents)]; perform a recognition task by the data catalog service for an unknown data object that is stored in a data store [Alspector: Par 28 (Trained documents are documents stored in a data store)], wherein to perform the recognition task, the data catalog service is configured to: apply the classifier to generate a representation of a portion of the unknown data object that identifies the data schema of a plurality of possible data schemas as the data schema configured usable to obtain access to the entire unknown data object [Alspector: Paragraph 29 (Using “class signature” and “query signature” as a representation of a portion of the unknown document without the need of analyzing or scanning the entire document)]; and store the identification of the data schema for the unknown data object in the data catalog service [Alspector: Par 28 (Trained documents are documents stored in a data store)].
	Alspector, however, does not explicitly disclose the data store system as being data catalog service system. 
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Both references (Alspector and Bozich) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems and data recognition. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Alspector and Bozich before him/her, to modify the system of Alspector with the teaching of Bozich in order to implement metadata-based storage system [Bozich: Abstract].
Claim 22:
	The combined teachings of Alspector and Bozich suggest wherein the data catalog service 1s further configured to: receive, via the interface, the recognition task for performance by the data catalog service, wherein the recognition task specifies the classifier for performance by the recognition task [Alspector: Paragraph 30 (Classification techniques / different classifiers)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 22 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 23:
	The combined teachings of Alspector and Bozich suggest wherein another classifier provided by the data catalog service is applied to determine whether the unknown data object is a different one of the plurality of possible data schemas [Alspector: Paragraph 30 (Classification techniques / different classifiers)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 23 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 24:
	The combined teachings of Alspector and Bozich suggest wherein the data catalog is further configured to: detect a trigger event specified for the recognition task [Paragraphs 25-26 (Incoming data trigger the comparison)]; responsive to the trigger event: determine that the classifier is specified for performance as part of performing the recognition task. [Alspector: Paragraph 26-30 (Classification techniques / different classifiers)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 24 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 25:
	The combined teachings of Alspector and Bozich suggest wherein the classifier is one of a specified set of classifiers applied for the recognition task, and wherein the identification of the data schema as the data schema for the unknown data object is based on a score generated for a result of the classifier [Alspector: Paragraph 26 and 30 (Classification techniques / different classfiers)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 25 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 26:
	The combined teachings of Alspector and Bozich suggest wherein the classifier is one of a specified plurality of classifiers specified for the recognition task to be applied according to an order specified as part of the recognition task [Alspector: Paragraph 26 and 30 (Classification techniques / different classifiers)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 26 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 28:
Claim 28 is essentially the same as claim 21 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 29:
Claim 29 is essentially the same as claim 22 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 30:
Claim 30 is essentially the same as claim 23 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 31:
Claim 31 is essentially the same as claim 24 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 32:
Claim 32 is essentially the same as claim 25 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 34:
Claim 34 is essentially the same as claim 26 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 35:
Claim 35 is essentially the same as claim 21 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 36:
Claim 36 is essentially the same as claim 22 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 37:
Claim 37 is essentially the same as claim 23 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 38:
Claim 38 is essentially the same as claim 24 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 39:
Claim 39 is essentially the same as claim 25 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.


9.	Claims 27, 33 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alspector et al (US 20130173562) in view of Bozich et al (US 20080065675) and further in view of Li (US 20200128307). 
Claim 27:
	The combined teachings of Alspector, Bozich and Li suggest wherein to perform the recognition task, the data catalog service is further configured to:determine a compression scheme for the unknown data object; and decompress the portion of the unknown data object according to the determined compression scheme [Li: Abstract, Paragraph 5 and 97 (
Compression and decompression in data classification environment)].
	Bozich disclose the data store system as being data catalog service system [Bozich: Abstract].
	Therefore, the limitations of claim 27 are rejected in the analysis of claim 21 above and the claim is rejected on that basis.
Claim 33:
Claim 33 is essentially the same as claim 27 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 40:
Claim 40 is essentially the same as claim 27 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
12/12/2022

/HUNG D LE/Primary Examiner, Art Unit 2161